            Case 2:20-cv-00062-JJV Document 21 Filed 03/26/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                    DELTA DIVISION

DELOIS BROWN o/b/o L.E.B.,                                                             PLAINTIFF

v.                                      2:20cv00062-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                     DEFENDANT

                                    ORDER AND JUDGMENT

          Plaintiff has filed a Motion to Remand (Doc. No. 19).    Defendant responded and defers

to the Court.    (Doc. No. 20.)     Plaintiff seeks to incorporate L.B.’s records from Kids for the

Future.     As the Commissioner correctly points out:

          The court may, on motion of the Commissioner of Social Security made for good
          cause shown before the Commissioner files the Commissioner's answer, remand
          the case to the Commissioner of Social Security for further action by the
          Commissioner of Social Security . . . .

42 U.S.C. ' 405(g) (1995).

          Under the circumstances stated in the respective motions, there is good cause shown and

remand is proper.     Plaintiff’s Motion to Remand (Doc. No. 19) is hereby granted, and this case is

remanded to the Commissioner.         This is a "sentence six" remand.    The Clerk is directed to

administratively close this file.    The Court appreciates the Commissioner’s position on this

matter.

          IT IS SO ORDERED this 26th day of March 2021.


                                               ________________________________
                                               JOE J. VOLPE
                                               UNITED STATES MAGISTRATE JUDGE
